Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 12/22/2020 claiming foreign priority to IN201911053552 filed 12/23/2019.

As filed, claims 1-15 are pending.

Election/Restrictions
Applicant’s election of Group I – Claims 1-12 in the reply filed on 8/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Regarding the election of species requirement, Applicant elected the species of 
    PNG
    media_image1.png
    184
    181
    media_image1.png
    Greyscale
, which is found as Examples 278-279 on pg. 221 of the instant specification.  The claims, which read on the elected species, are instant claims 1-3, 6, 7, and 10-12, according to Applicant’s reply filed 8/12/2022.

Claims 4, 5, 8, and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/18/2021 and 9/13/2021 has been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foreign Patent Application Publication No. WO2021/105115, hereinafter Schmees.  See IDS filed 9/13/2021.

Regarding claims 1-3, 7, and 12, Schmees, for instance, teaches the following compound or pharmaceutical composition as DGKα inhibitor for treating virus infections, etc., which meets all the limitations of these claims.

    PNG
    media_image2.png
    251
    205
    media_image2.png
    Greyscale
(pg. 280, Example 145)

    PNG
    media_image3.png
    247
    207
    media_image3.png
    Greyscale
(pg. 281, Example 146)

Wherein: instant variables X is CR6; instant variable Y are CR3; instant variable L is O; instant variable R1 is CN; instant variable R2 is methyl; instant variable R3 is CN; instant variable R6 is H; instant variable R4 is R4a; instant variable R4a is phenyl substituted with one instant variable R4b; instant variable R4b is trifluoromethoxy or F; instant variable m is 0; and instant variable R7 is H.


    PNG
    media_image4.png
    157
    651
    media_image4.png
    Greyscale

(pg. 1, lines 10-15)

    PNG
    media_image5.png
    346
    655
    media_image5.png
    Greyscale

(pg. 96, lines 12-24)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmees.


Regarding claim 10:
Determining the scope and contents of the prior art:   
	Schmees, for instance, teaches the abovementioned compounds.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned compounds, Schmees, for instance, did not explicitly teach instant variable R5 at the position (indicated by the arrow below) on the piperidine ring.

    PNG
    media_image6.png
    251
    205
    media_image6.png
    Greyscale

Finding of prima facie obviousness --- rationale and motivation:   
The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the abovementioned compounds of Schmees to include F for instant variable R5, as taught by Schmees, in order to arrive at the instantly claimed compounds because there are preferred embodiments or blazemarks, which is shown below, that would motivate a person of ordinary skill in the art to make such change.  Further, there’s a reasonable expectation of success that such modification will result in a compound that can inhibit DGKα.  Lastly, typical problems encounted in drug development include insufficient solubility, toxicity, etc.  These problems can be solved by exploring obvious variant of active drug compounds, such as the abovementioned compounds of Schmees.  Thus, a person of ordinary skill in the art is highly motivated to explore the pharmaceutical activity of obvious variants (e.g. made by the abovementioned preferred embodiments or blazemarks) in search for the best drug with an optimal pharmacological (i.e., good solubility, high activity, low toxicity, etc.) and pharmacokinetic (e.g., half-life) profile.	

    PNG
    media_image7.png
    252
    191
    media_image7.png
    Greyscale
(pg. 6, lines 20-23)


    PNG
    media_image8.png
    57
    554
    media_image8.png
    Greyscale


(pg. 13, lines 14-15)


Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding claim 3, the claim recites the phrase, “each R5 is independently hydrogen, F”.
	For consistency, such expression can be clarified by reciting -- each R5 is independently  --.
Appropriate correction is required.

Allowable Subject Matter
Claims 6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-3, 7, 10, and 12 are rejected.
Claims 3, 6, and 11 are objected.
Claims 4, 5, 8, 9, and 13-15 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626